Citation Nr: 0635828	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This matter was previously before the Board 
in February 2005 at which time it was remanded to the RO via 
the Appeals Management Center (AMC) for further development.


FINDINGS OF FACT

1.  There is competent evidence of a diagnosis of PTSD which 
has been attributed to in-service stressors.  

2.  There is credible, supporting evidence that the claimed 
in-service stressors occurred.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board need 
not consider the question of VCAA compliance since there is 
no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran as to this issue is being granted by this 
decision of the Board.  The RO will have the opportunity to 
address the issues of the appropriate disability rating and 
effective date of the award at the time it implements the 
Board's decision.  See Dingess, supra.  At this time, any 
defect is harmless error.   

II.  Factual Background

The veteran's service medical records are unavailable for 
review and are presumed destroyed in a fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
1973.  

A service personnel record (DD Form 214) shows that the 
veteran served with the HQ SQ 6th Combat Support Group as a 
supply helper.  It also shows that he completed training in 
Fundamentals of Missile Maintenance Engineering and 
Apprentice Missile Engine Mechanics Training.  Personnel 
records show that prior to being assigned to the support 
group in July 1963, the veteran had been assigned to the 579 
Strategic Missile Squadron (SMS) at Walker Air Force Base in 
Roswell, New Mexico.

In December 2000, the veteran filed a claim for service 
connection for PTSD.  

On file is a VA PTSD intake evaluation report dated in 
December 2000.  This report explains that the veteran's 
trauma involved two missile explosions.  It is noted that the 
veteran was on leave at the time of the explosions, but that 
he became very fearful that an explosion would happen to him 
on duty.  He also felt abandoned when his "NCO" left him 
alone on the missile site for over a month.  He reported 
being in a constant state of panic and had been unable to get 
his work finished.  It is also noted that following service 
the veteran abused drugs and alcohol and could not hold down 
a job for more than a couple of months.  He was assessed as 
having PTSD.

VA outpatient records show that the veteran attended PTSD 
group therapy in 2001 and 2002.  There records are replete 
with diagnoses of PTSD, chronic, severe.  

In July 2002, a VA nurse practitioner submitted stressor 
information per the veteran's request.  The stressor 
information was noted to be taken from the veteran's PTSD 
intake examination report, as well as from information 
recorded at his group therapy sessions.  According to this 
information, when the Cuban missile crisis occurred, the 
veteran and his peers were brought from training and placed 
on the missiles.  They were inadequately trained and had to 
rely on and interpret technical manuals.  Apparently, the 
missile the veteran was responsible for blew up while he was 
on a three day leave pass.  He became fearful that another 
missile would blow up while he was on duty.  He felt 
abandoned because his NCO left him on the missile site alone 
for a month and he didn't know what to do.  He was 
responsible for the function of everything in the silo.  He 
was reportedly in a constant state of panic and could not get 
his work finished.  The nurse practitioner stated that the 
veteran met the criteria for PTSD according to the DSM-IV 
criteria, explaining that he (1) experienced, witnessed, or 
was confronted with events that involved actual or threatened 
death or serious injury, or a threat of physical integrity of 
self or others and (2) the person's response involved intense 
fear, hopelessness, or horror. 

In August 2002, the veteran submitted his own stressor 
statement stating that his assigned duty involved the 
maintenance of the silo, not the operation of the missile.  
However, he said that he had prematurely been ordered to 
return to Walker Air Force Base due to Russian ICBM missiles 
discovered in Cuba.  He said that all civilian missile 
personnel had been ordered to leave the base and he and his 
fellow servicemen were given the responsibility to perform 
all procedures necessary to launch the missiles.  He 
explained that they lacked the experience and training 
required for the job and that no one cared.  He went on to 
assert the following regarding this experience:

It was obviously a recipe for disaster:  
a squadron of, for the largest part, 
under-trained personnel, going out to 
ready missiles and silos, most of which 
were not totally completed, to launch 
missiles in case of nuclear war.

The veteran said that the traumatic event that triggered his 
PTSD was when the silo he was assigned to exploded while he 
was on leave.  He said that he felt that he would die in a 
silo.  The veteran also reported that his wife and two 
daughters had been killed in a car accident in 1981 and that 
following this incident he again managed to keep his feelings 
buried.

In August 2002, the veteran underwent a private psychiatric 
evaluation with Michael H. Schwartz, PH.D., for the purpose 
of determining Social Security Administration (SSA) 
disability benefits.  Dr. Schwartz diagnosed the veteran has 
having PTSD, mild, intermittent explosive disorder.  Reported 
psychosocial stressors included a history of physical abuse, 
the death of the veteran's (first) wife and two children in a 
motor vehicle accident in 1981, and the traumatic incident in 
the Armed Forces.

In a Notice of Disagreement dated in June 2003, the veteran's 
representative said that after the explosion and fire at the 
silo, the veteran had been assigned to help assist in the 
clean up.  He said that there were parts and pieces scattered 
over a two mile radius.  He explained that after this 
incident the veteran became fearful for his life every time 
he went into a silo.  He said that following the incident the 
veteran was transferred out of the strategic missile squadron 
to a supply company.  He enclosed morning reports showing the 
veteran's transfer on July 15, 1963, from his reporting unit 
"579 ST MSQ", wing "6STAWG", to "6COSGP".  

VA outpatient records include the veteran's PTSD group 
therapy notes dated in 2003 and 2004.  There records 
consistently show diagnoses of PTSD, chronic.  They also 
focus on the veteran's problems dealing with the death of his 
first wife and two children in a motor vehicle accident in 
1981.

In February 2004, the veteran testified at a hearing at the 
RO before a hearing officer.  He explained that the Atlas 
silo where he had been stationed was inherently unsafe which 
is why they were phased out so fast.  He said that there were 
diesel engines mounted over tanks full of liquid oxygen and 
that sometimes the diesel engines leaked.  He explained that 
this was a "terrible safety problem."  He said the NCO that 
was there just didn't want to deal with the problem so he 
took over 30 days of emergency family leave and left the 
veteran there alone as the assistant pad chief.  He said that 
he had been terrified to go into the silo alone.  He reported 
that he saw a staff psychiatrist about his fears and the 
psychiatrist told him he would help get him out of that 
squadron.  At the hearing the veteran submitted evidence that 
he downloaded from the internet in support of his claim.  
This evidence includes a document entitled Atlas Operational 
Test, showing that on June 1, 1963, there had been an 
explosion during propellant loading at Walker AFB 1.  

In March 2005, the RO received records from SSA including a 
Disability Determination and Transmittal sheet dated in 
September 2002.  This sheet shows that the veteran was found 
to be disabled as of December 1, 2000.  The primary diagnosis 
was anxiety related disorders and there was a secondary 
diagnosis of personality disorders.  

On file is a July 2005 VA psychiatric examination report 
wherein the examiner noted in the history section of the 
report that the veteran's first wife and two children had 
been killed in a motor vehicle accident in 1981.  The 
examiner went on to report that that the veteran had been 
exposed to a traumatic event in service involving an actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others.  Specifically, he 
explained that the veteran had to go into missile silos alone 
to inspect dangerous systems involving liquid oxygen, jet 
fuel, and missile platform elevators.  He further reported 
that the veteran's response involved intense fear, 
helplessness or horror with the possibility of doing 
something wrong that could result in an explosion as well as 
possible loss of lives.  The examiner added that the 
recurrent and intrusive distressing recollections of the 
event had been experienced in various ways including 
recurrent distressing dreams and intense psychological 
distress at exposure to internal or external cues that 
symbolized or resembled an aspect of the traumatic event.  He 
further noted that the veteran made efforts to avoid 
thoughts, feelings and conversations associated with the 
trauma and had difficulty falling or staying asleep.  In 
addition, the examiner noted that the veteran's history of 
substance abuse had an onset after his PTSD and was clearly a 
means of coping with his PTSD symptoms.  In conclusion, the 
examiner stated that the veteran met the DSM-IV stressor 
criterion and the diagnostic criteria for PTSD.  

III.  Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  A stressor need not be 
corroborated in every detail.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Analysis

In regard to the first requirement for establishing 
entitlement to service connection for PTSD, i.e., medical 
evidence diagnosing PTSD, the record is replete with such 
diagnoses.  These records include VA outpatient records dated 
in 2001 to 2003, a private evaluation report from Dr. 
Schwartz dated in August 2002 conducted in conjunction with a 
SSA disability determination, and a July 2005 VA psychiatric 
examination report.  As there is no disputing that the 
veteran has PTSD, the first requirement necessary to 
establish entitlement to service connection for PTSD has been 
met.

With respect to the second requirement, the facts do not show 
nor does the veteran contend that he engaged in combat with 
the enemy.  Consequently, his alleged stressors must be 
corroborated by credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

It should be noted at the outset that the veteran's service 
medical records are unavailable for review and are presumed 
destroyed in a fire at the National Personnel Records center 
in 1973 in St. Louis, Missouri.  This is unfortunate, 
particularly in view of the veteran's assertion that he had 
seen a staff psychiatrist while on active duty due to his 
stressors.  In view of these missing records, the Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The alleged stressors, as shown in the facts above, pertain 
to the veteran's assigned duty with the 517 Strategic Missile 
Squadron at Walker AFB in New Mexico.  Specifically, the 
veteran asserts that he was prematurely taken out of training 
and assigned to maintain and operate a missile silo at Walker 
Air Force Base during the Cuban Missile Crisis in 1963.  He 
said that at this time all civilian personnel had been 
ordered off the base and he and fellow servicemen were left 
to operate the missile silos.  He explained that the men were 
inadequately trained and there was uncertainty regarding how 
to perform their duties.  He also reported that his "NCO" 
took emergency family leave during this time essentially 
abandoning him for approximately one month.  The veteran said 
the site was dangerous and that the trigger point of his PTSD 
was when there was an explosion at the silo site in June 
1963.  The veteran readily admits that he was on a three day 
leave pass at the time of the explosion, but that he 
participated in the clean up crew and that this incident 
invoked feelings of intense panic and fear whenever he went 
into a silo.  He said he feared that he would blow up the 
silo or would do something wrong to cause an explosion that 
would harm others.      

In support of his claim, the veteran submitted security 
personnel classification records that he obtained from the 
National Personnel Records Center which show his assignment 
to the 579 strategic missile squadron at Walker Air Force 
Base (AFB) in New Mexico.  These records also show that he 
had been transferred to a supply company on July 8, 1963.  
The veteran further submitted a newspaper article documenting 
an explosion at a missile silo at Walker Air Force Base that 
"gutted" a missile silo in June, although the year is not 
legible.  In addition, at the hearing at the RO in February 
2004, the veteran submitted information from the internet 
entitled Atlas Operational Test which documents an explosion 
at Walker AFB 1 on June 1, 1963, while propellant was being 
loaded.  

The above-noted evidence is consistent with facts and 
circumstances of the veteran's alleged stressors regarding 
his duty at the missile silo at Walker AFB in 1963 and the 
explosion at the silo.  Moreover, there is no evidence that 
contradicts the veteran's assertions.  See Doran v. Brown, 6 
Vet. App. 283 (1994).  Furthermore, the fact that the veteran 
was on leave when the explosion occurred, as the RO pointed 
out when it denied the claim, is not at issue since the 
veteran readily admits this.  Rather, the veteran contends 
that the explosion invoked fear and panic in him that another 
explosion would occur in his presence or due to his action 
that would cause death or injury to others.  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that the evidence of 
record sufficiently corroborates the veteran's claimed 
stressors.  38 C.F.R. § 3.102.

Having determined that the veteran's stressors have been 
sufficiently verified, the third and last requirement to 
consider is whether there is medical evidence of a link 
between current symptoms and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this regard, there is the medical 
opinion rendered in July 2005 by a VA examiner who stated 
that the veteran met the DSM-IV stressor criterion for PTSD 
and appears to have based his opinion on the veteran's 
inservice stressors.  There is also the opinion of a private 
psychiatrist, Dr. Schwartz, who, after evaluating the veteran 
and recording in some detail his inservice stressors, 
included as one of the veteran's psychosocial stressors the 
"traumatic incident in service."  

There is no disputing that there are other traumatic 
stressors in the veteran's life; notably, a history of 
physical abuse and the death of his first wife and two young 
children in a 1981 motor vehicle accident.  Indeed, this 
latter stressor is repeatedly noted in the veteran's PTSD 
group therapy records.  However, both Dr. Schwartz and the 
July 2005 VA examiner were aware of these nonservice 
stressors, but nonetheless link the veteran's PTSD, at least 
in part, to his inservice stressors.  This is most evident in 
the July 2005 VA examination report.  The examiner in this 
report, although noting the 1981 motor vehicle accident, 
appears to link the veteran's PTSD to his inservice stressors 
alone.  In Dr. Schwartz's report, Dr. Schwartz reported that 
the veteran's history of abuse and death of his first wife 
and two children were psychosocial stressors, in addition to 
the traumatic incident in service.  

In view of the foregoing, and, again, resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
remaining criterion for establishing service connection for 
PTSD - a medical nexus between the verified stressors and the 
veteran's symptomatology - has been satisfied.  38 C.F.R. 
§§ 3.102, 3.304(f).  Accordingly, the evidence warrants the 
grant of service connection for PTSD.


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


